Citation Nr: 0841603	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  04-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
porphyria cutanea tarda (PCT) due to exposure to herbicides.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1970 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2003 rating decision of the Oakland, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

A January 2007 Board decision reopened the claim for service 
connection for bilateral (i.e., right and left ear) hearing 
loss and then remanded this claim for a medical nexus opinion 
to determine whether the hearing loss was attributable to 
acoustic trauma coincident with the veteran's military 
service.  The Board also remanded his petition to reopen his 
claim for PCT due to exposure to herbicides to provide a 
corrective Veterans Claims Assistance Act (VCAA) notice 
letter in compliance with the requirements in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Appeals Management Center (AMC), which was in charge of 
the remand development, has since issued a decision in June 
2008 granting service connection for the hearing loss in the 
veteran's right ear - although not in his left ear, and 
assigning an initial 0 percent rating retroactively effective 
from January 27, 2003.  Since he has not appealed either the 
initial rating or effective date assigned for his right ear 
hearing loss, this component of his hearing loss claim has 
been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).  As such, the issues now on appeal are whether he 
also is entitled to service connection for left ear hearing 
loss and whether there is new and material evidence to reopen 
his claim for service connection for PCT due to exposure to 
herbicides.




FINDINGS OF FACT

1.  In an October 1997 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for PCT 
due to exposure to herbicides, concluding there was not new 
and material evidence.  The RO concluded that, although he 
had received a diagnosis of PCT, there was no evidence he had 
this condition while on active duty in the military or within 
one year after leaving Vietnam.  The RO notified him of that 
decision that same month, and he did not appeal.

2.  The additional evidence received since that October 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate this claim and does not raise a 
reasonable possibility of substantiating this claim.

3.  The veteran's bilateral sensorineural hearing loss was 
first diagnosed many years after service, and a VA 
audiologist that reviewed the file in February 2008 - 
as directed in the Board's remand, declined to link the 
hearing loss in the veteran's left ear to any acoustic trauma 
he may have sustained during service as a result of noise 
exposure.  

4.  The February 2008 VA audiologist's opinion is the only 
medical nexus opinion of record concerning the etiology of 
the hearing loss in the veteran's left ear, so this opinion 
is uncontroverted.


CONCLUSIONS OF LAW

1.  The October 1997 rating decision that denied the petition 
to reopen the claim for service connection for PCT due to 
exposure to herbicides is final.  38 U.S.C.A. § 7105 
(West 2007); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2008).

3.  The veteran's left ear hearing loss was not incurred in 
or aggravated by his military service and may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in August 2003, December 2003, February 2007 
and January 2008 :  (1) informed the veteran of the 
information and evidence not of record that was necessary to 
substantiate his claims; (2) informed him of the information 
and evidence that VA would obtain and assist him in 
obtaining; and (3) informed him of the information and 
evidence he was expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in January 2008, on remand, discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the July 2008 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Specifically with respect to the preliminary issue of whether 
new and material evidence has been submitted to reopen the 
claim for PCT due to exposure to herbicides, the Board finds 
that the AMC's January 2008 VCAA letter complies with the 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this decision, the Court held that, in addition to notifying 
the veteran of the evidence and information necessary to 
prove his underlying claim for service connection, he also 
must be notified of the evidence and information necessary to 
reopen his claim on the basis of new and material evidence.  
That is to say, VA must apprise him of the evidence necessary 
to substantiate the element or elements of the claim that 
were found insufficient in the previous denial.  Kent, 20 
Vet. App. at 10-11.  VA's Office of General Counsel issued 
informal guidance interpreting Kent as requiring the notice 
to specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).



If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA obtained medical nexus opinions.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether New and Material Evidence has been Received to 
Reopen the Claim for Service Connection for PCT Due to 
Exposure to Herbicides

The veteran believes his PCT is a result of his exposure to 
herbicides during his military service.  The Board must first 
determine whether new and material evidence has been 
submitted to reopen this claim since the RO previously 
considered and denied this claim in October 1997 and he did 
not timely appeal that earlier decision.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Governing Statutes and Regulations for New and Material 
Evidence 

When the Board or the RO has previously denied a claim, and 
the decision was not appealed, the claim may not thereafter 
be reopened unless and until new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156, 20.1100, 20.1103 (2008).



The VCAA stipulates that nothing in the Act shall be 
construed to require VA to reopen a claim that has been 
disallowed except when the claimant presents or secures new 
and material evidence, as described in 38 U.S.C.A. § 5108.  
38 U.S.C.A. § 5103A(f) (West 2002).

The implementing regulations redefine "new and material 
evidence" and clarify the types of assistance that VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b) and (c).  
These specific provisions are applicable only to claims filed 
on or after August 29, 2001.  The veteran filed his petition 
to reopen after this date, in January 2003, so the Board will 
apply the new provisions of what constitutes new and material 
evidence.

Under the revised 38 C.F.R. § 3.156(a), new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is also material.  The credibility of new evidence 
is assumed for the limited purpose of determining whether it 
is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  
But see, too, Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").



The relevant evidence on file at the time of the RO's October 
1997 decision consisted of the veteran's service medical 
records (SMRs), a VA hospital report from March 1995, VA 
treatment records from February to May 1995, the report of a 
VA examination in May 1995, treatment records from the Tucson 
VA Medical Center (VAMC) dated from February 1996 to October 
1997, and several lay statements from the veteran.  The RO 
denied this claim because the evidence then of record 
indicated that, although he had treatment for and a diagnosis 
of PCT, this condition was not initially diagnosed until more 
than 20 years after his military service ended, and 
therefore, there was no evidence he had this condition 
during service or within a year of his discharge.  And since 
he did not appeal, that October 1997 rating decision is final 
and binding on him based on the evidence then of record and 
not subject to revision on the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the veteran's claim is 
the evidence that has been added to the record since the 
final October 1997 rating decision.  Since that decision, he 
has submitted treatment records from Sheridan Wyoming VAMC 
dated in October 1997, treatment records from the San 
Francisco VAMC dated from January 1998 to April 1998, 
treatment records from the Tucson VAMC dated from October 
1997 to July 1998, treatment records from the Phoenix VAMC 
dated from October 1997 to August 1998, treatment records 
from the San Diego VAMC dated from September 1998 to January 
1999, the report of a VA skin examination in January 2004, 
the reports of VA hearing loss examinations in April 2007, 
and an addendum in February 2008, and personal statements 
from him and his representative.  

In particular, at the VA examination in January 2004, the 
veteran acknowledged that he had treatment for and a 
diagnosis of PCT in the spring of 1995.  At that time, he was 
receiving treatment for polysubstance abuse (alcohol, cocaine 
and heroin).  But based on the evidence of record, this 
examiner determined it unlikely the veteran's alleged Agent 
Orange exposure during his active military service would have 
manifested more than 20 years later as PCT, especially given 
the fact that he has other more likely reasons for the 
development of this condition, namely, his extensive use of 
alcohol.  So just an when this claim was denied in October 
1997, this evidence is insufficient to show he had PCT due to 
exposure to herbicides during service or within a year of 
service.  Indeed, to the contrary, the opinion provides 
evidence of a more likely cause of his PCT, alcohol abuse, 
which bears no relationship to his military service.  
Concerning this, service connection may not be granted for 
alcoholism or consequent disability as a matter of law.  
See 38 U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  With respect 
to claims filed after October 31, 1990, as in this case, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in the line of duty if the 
injury or disease was a result of the person's own willful 
misconduct, including abuse of alcohol or drugs.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  VA's General 
Counsel has confirmed that direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
(June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the 
Federal Circuit Court held that compensation could not be 
awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) 
either for a primary alcohol abuse disability incurred during 
service or for any secondary disability that resulted from 
primary alcohol abuse during service.  Id., at 1376.

The Federal Circuit Court further held that there can be 
service connection for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a non-willful misconduct, service-connected disability.  


But the Federal Circuit Court indicated that veterans could 
only recover if they can "adequately establish that their 
alcohol or drug abuse disability is secondary to or is caused 
by their primary service-connected disorder."  Id., at 1381.  
An award of compensation on such a basis would only result 
"where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a 
veteran's primary service-connected disability, and where the 
alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.  There is absolutely no indication, 
however, that this is indeed the situation in this particular 
case at hand.

So although this additional evidence is "new" in the sense 
that it was not on file for consideration at the time of the 
prior October 1997 rating decision, it is not also material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim.  

The only other evidence in support of the veteran's claim 
consists of his personal lay statements.  And in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions or 
diagnoses and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  Further, he 
merely reiterates arguments he made before the RO denied his 
claim in October 1997 - that he had received his first 
treatment for and a diagnosis of PCT in 1995, and therefore, 
he should be presumptively service-connected for this 
condition even though this condition did not manifest during 
service or to a compensable degree within a year after 
service as required by law.  See 38 C.F.R. §§ 3.307, 3.309.  
So simply repeating this same argument is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing 
testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992); 
Hickson v. West, 11 Vet. App. 374, 378 (1998).  Indeed, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."



In conclusion, the veteran has not submitted new and material 
evidence since the prior, final, October 1997 rating decision 
that denied his petition to reopen his claim for service 
connection for PCT due to exposure to herbicides.  Therefore, 
the Board must deny his more recent petition to reopen this 
claim.  In the absence of new and material evidence, the 
benefit of the doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

III.  Whether the Veteran is Entitled to Service Connection 
for Left Ear Hearing Loss

The veteran claims that he developed a left ear hearing loss 
disability from excessive noise exposure during his military 
service.  In previous statements, he contended that he had 
acoustic trauma from his proximity to the engine room as his 
military occupational specialty (MOS) was electrical 
repairman.

With respect to the first element of a current disability, 
before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For the 
purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory threshold for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Even though disabling hearing loss according to the threshold 
minimum requirements of 38 C.F.R. § 3.385 may not be 
demonstrated during service, including at time of separation, 
a veteran may nevertheless establish his entitlement to 
service connection for a current hearing loss disability by 
submitting evidence that his current hearing loss meets these 
minimum § 3.385 standards and by showing his current 
disability is related to his military service.  Hensley v. 
Brown, 5 Vet. App. 155 (1993).  The threshold for normal 
hearing is from zero to 20 decibels and higher threshold 
levels indicate some degree of hearing loss.  Id.  (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988)).  See, too, Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's DD Form 214 confirms that his MOS was 
electrical repairman.  However, his service medical records 
make no reference to any hearing problems in his left ear.  
Indeed, he had an audiometric examination at induction in 
March 1970 and during service in May 1970.  Both examinations 
showed he had normal hearing in his left ear.  In the absence 
of any left ear hearing loss in service, his service medical 
records provide highly probative evidence against his claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).

There also is no medical nexus evidence otherwise indicating 
the veteran's left ear hearing loss is related to his 
military service, including to any acoustic trauma he may 
have sustained from excessive noise exposure.  Although he 
argues that his left ear hearing loss is a result of noise 
exposure from his proximity to the engine room as an 
electrical repairman, there is no medical evidence supporting 
this contention.  In this regard, VA medical records show he 
did not complain of hearing problems until 1997, some 26 
years after his military service had ended.

It equally deserves mentioning that the veteran had a VA 
audiology examination in April 2007, as the Board had 
directed in its January 2007 remand, to determine whether his 
bilateral hearing loss is attributable to his military 
service - and, in particular, to the type of acoustic trauma 
he has alleged.  He continued to claim that the cause of his 
hearing loss was due to excessive noise exposure from his 
proximity to the engine room and a lack of hearing 
protection.  He reported no noise exposure outside of 
service.  He also complained of constant bilateral tinnitus.  
The audiometric testing revealed pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
70
80
LEFT
50
45
45
55
65

Speech audiometry revealed speech recognition ability of 92 
percent in his right ear and 72 percent in his left ear.  

The examiner diagnosed mild-to-severe sensorineural hearing 
loss in the right ear and a moderate-to-severe sensorineural 
hearing loss in the left ear.  Due to changes in the 
veteran's hearing in the right ear during service, this 
examiner opined that the right ear hearing loss is likely due 
to noise exposure in the service.  And consequently, as 
already indicated, the AMC subsequently granted 
service connection for the hearing loss in the right ear in a 
June 2008 decision and assigned an initial 0 percent rating 
retroactively effective from January 27, 2003.  However, this 
VA compensation examiner did not provide a medical nexus 
opinion concerning the cause of the sensorineural hearing 
loss in the veteran's left ear.

So to obtain this additional necessary opinion, the AMC had a 
VA audiologist comment further in a February 2008 addendum, 
which was done without an examination of the veteran because 
he could not be located.  This supplemental examiner, 
however, reviewed the veteran's claims file for his medical 
and other pertinent history.  Despite complaints of 
significant exposure to diesel engine noise, this examiner 
declined to link the hearing loss in the veteran's left ear 
to his military service, as there was no evidence of hearing 
loss in this ear in his service medical records.

The February 2008 supplemental opinion is the only medical 
opinion of record concerning the etiology of the hearing loss 
in the veteran's left ear, so this opinion is uncontroverted.

The results of the April 2007 VA audiological evaluation and 
the February 2008 supplemental opinion confirm the veteran 
has sufficient left ear hearing loss to be considered an 
actual disability by VA standards.  See 38 C.F.R. § 3.385.  
But the VA compensation examiner did not also provide the 
required etiological linkage between the veteran's current 
left ear hearing loss disability and his military service.  
The absence of this required medical nexus evidence precludes 
granting service connection for the hearing loss in this ear 
(unlike the hearing loss in the right ear).  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In making this dispositive determination, it is VA's defined 
and consistently applied policy to administer the law under a 
broad interpretation consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.

Here, though, the only evidence suggesting an etiological 
link between the veteran's military service and his current 
left ear hearing loss is his unsubstantiated lay allegations.  
But these lay statements do not show this claimed condition 
existed when he was in service or even within the one-year 
presumptive period after his discharge in October 1971 - for 
the initial manifestation of sensorineural hearing loss, as 
an organic disease of the nervous system, to a degree of at 
least 
10-percent disabling.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Furthermore, it is worth 
reiterating that the veteran did not even complain about this 
condition until 1997, approximately 26 years after his 
military service had ended.  

And while the veteran is competent to report he had what he 
believes was excessive left ear noise exposure during his 
military service, and perhaps experienced diminished hearing 
during the years following his discharge, he is not competent 
to etiologically link his current left ear hearing loss to 
that noise exposure, especially given the February 2008 
medical opinion that found no evidence linking his left ear 
hearing loss to service.  38 C.F.R. § 3.159(a)(2); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Because of the lack of any probative evidence establishing 
left ear hearing loss during service or within the one-year 
presumptive period following service, the veteran's 
attribution of his left ear hearing loss to factors related 
to his military service is not credible testimony.  None of 
his VA records contains a medical opinion suggesting a 
correlation between his left ear hearing loss and any event 
- noise exposure included, coincident with his military 
service.  This several-year lapse between his separation from 
active duty and the first complaint of left ear hearing loss 
provides highly probative evidence against his claim.  See 
Maxson, 230 F.3d at 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).

Also, since there is no indication of left ear sensorineural 
hearing loss within the one-year presumptive period after the 
veteran's service ended in October 1971, he is not entitled 
to application of the special presumptive provisions that 
might otherwise warrant granting his claim for service 
connection.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

In the absence of competent medical evidence of a nexus 
between the veteran's current left ear hearing loss and 
service, VA must deny the claim for this condition because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  




ORDER

As there is no new and material evidence, the petition to 
reopen the claim for service connection for PCT due to 
exposure to herbicides is denied.

The claim for service connection for left ear hearing loss 
also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


